             Case
             Case 1:20-cr-00201-KMW
                  1:20-cr-00201-KMW Document
                                    Document 23
                                             22 Filed
                                                Filed 10/26/20
                                                      10/25/20 Page
                                                               Page 1
                                                                    1 of
                                                                      of 2
                                                                         2




    Federal Defenders                                                                       Sou thern Dis trict
                                                            52 Dua ne Street-10th Floor, New York, NY 10007
    OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


    David E. Pa tton                                                                   Som/rem District uf N,..- Yurk
    Execwive Director                                                                      Jennifer L. Brown
                                           USDC SDNY                                        Attomey-in-Chary:c
                                           l>OCUMENT




BYECF
The Honorable Judge Kimba M. Wood                                                    MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:        United States v. Anthony Young
           20 Cr. 201 (KMW)

Honorable Judge Wood:

        I write on behalf of my client, Anthony Young, to respectfully request that the Court /
modi fy Mr. Young' s bail conditions to allow him to reside in a residential treatment center rath~r                    ..J 6rlt n.\fJ
than home detention. This is Mr. Young ' s first bail modification request. The Government does                             \       rt\(>)
                                                                                                                                4
not object to this request.
       On February 27, 2020, Mr. Young was presented in Magistrate Court. The defense
reserved a bail application without prejudice to make a bail argument at a later date. Magistrate
Judge Sarah L. Cave ordered Mr. Young detained. On March 11 , 2020, the Government filed an
Indictment in Mr. Young ' s case. On March 13 , 2020, Mr. Young was arraigned on the
Indictment and a bail hearing was held in Magistrate Court before Magistrate Judge Ona T.
Wang. Magistrate Judge Wang set the following bail conditions:
          $50,000 personal recognizance bond to be co-signed by two financially responsible
          persons; pretrial supervision as directed by Pretrial Services; drug testing and treatment
          as directed by Pretrial Services; surrender all travel documents with no new applications
          and travel restricted to the Southern and Eastern Districts of New York; home detention;
          GPS location monitoring; no possession of firearms/destructive devices/other weapons ;
          maintain residence approved by Pretrial Services and not to change residence; and no
          contact with co-defendants outside the presence of counsel. 1



1
    There are no co-defendants ;n Mr. Voung 1s case.
         Case 1:20-cr-00201-KMW
         Case 1:20-cr-00201-KMW Document
                                Document 22
                                         23 Filed
                                            Filed 10/25/20
                                                  10/26/20 Page
                                                           Page 22 of
                                                                   of 22




        Judge Wang further ordered that Mr. Young was to remain detained until all conditions
were met. Pretrial Services did not approve the residence the defense had proposed for Mr.
Young to live during the pendency of his case. As a result, Mr. Young has remained incarcerated
at the Metropolitan Correctional Center since his presentment on February 27, 2020.
        Late last week, the defense confirmed that Mr. Young had been accepted to the
residential treatment program Samaritan Village. Given Mr. Young's medical needs and the
conditions of confinement at the Metropolitan Correctional Center in light of the Covid-19
pandemic, Mr. Young respectfully requests that the Court modify his bail conditions to replace
the condition of home detention with the condition that Mr. Young reside in a residential
treatment facility. The Government does not oppose this request.

       Thank you for your consideration of this request.


                                                    Respectfully submitted,
                                                    Isl
                                                    Marne L. Lenox
                                                    Assistant Federal Defender
                                                    (212) 417-8721


                             SO ORDERED:




                             HONORABLE KIMBA M. WOOD
                             UNITED ST ATES DISTRICT JUDGE


cc:    Assistant United States Attorney Sarah Kushner
